 



Exhibit 10.1
 
 
 
 
 
CDW COMPUTER CENTERS, INC.

DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



CDW COMPUTER CENTERS, INC.
DEFERRED COMPENSATION PLAN
Table of Contents

                                      Page 1.   INTRODUCTION     1       1.1.  
Adoption and Name of Plan     1       1.2.   Purposes of Plan     1       1.3.  
“Top Hat” Pension Benefit Plan     1       1.4.   Plan Unfunded     1       1.5.
  Effective Date     1       1.6.   Administration     1              
 
        2.   DEFINITIONS AND CONSTRUCTION     1       2.1.   Definitions     1  
        2.1.1.  
Account
    2           2.1.2.  
Affiliate
    2           2.1.3.  
Base Salary
    2           2.1.4.  
Base Salary Deferral
    2           2.1.5.  
Beneficiary
    2           2.1.6.  
Board
    2           2.1.7.  
Bonus Compensation
    2           2.1.8.  
Bonus Deferral
    2           2.1.9.  
Code.
    2           2.1.10.  
Committee.
    3           2.1.11.  
Commissions.
    3           2.1.12.  
Commission Deferral
    3           2.1.13.  
Company
    3           2.1.14.  
Company Contribution
    3           2.1.15.  
Deferral
    3           2.1.16.  
Effective Date
    3           2.1.17.  
Employee
    3           2.1.18.  
ERISA
    3           2.1.19.  
401(k) Plan
    3           2.1.20.  
Matching Contribution.
    4           2.1.21.  
Participant
    4           2.1.22.  
Participation Agreement
    4           2.1.23.  
Plan
    4           2.1.24.  
Plan Year
    4           2.1.25.  
Retirement Date
    4           2.1.26.  
Valuation Date
    4           2.1.27.  
Year of Service
    5       2.2.   Number and Gender     5       2.3.   Headings     5  

i



--------------------------------------------------------------------------------



 



                                      Page 3.   PARTICIPATION AND ELIGIBILITY  
  5       3.1.   Participation     5       3.2.   Commencement of Participation
    5       3.3.   Cessation of Active Participation     5              
 
        4.   DEFERRALS, MATCHING CONTRIBUTIONS AND COMPANY CONTRIBUTIONS     6  
    4.1.   Deferrals by Participants     6       4.2.   Effective Date of
Participation Agreement     6       4.3.   Modification or Revocation of
Election by Participant     7       4.4.   Matching Contributions     7      
4.5.   Company Contribution     7       4.6.   Hardship Distribution Under
401(k) Plan     7              
 
        5.   VESTING, IN-SERVICE DISTRIBUTIONS AND INVESTMENT ELECTIONS     7  
    5.1.   Vesting     7       5.2.   Election of In-Service Distribution     8
      5.3.   Investment Elections     8              
 
        6.   ACCOUNTS     8       6.1.   Establishment of Bookkeeping Accounts  
  8       6.2.   Subaccounts     8       6.3.   Hypothetical Nature of Accounts
    8              
 
        7.   PAYMENT OF ACCOUNT     9       7.1.   In-Service Distribution or
Distribution Upon Termination of Employment     9       7.2.   Time of
Distribution and Valuation     9       7.3.   Form of Payment or Payments     9
      7.4.   Accelerated Distribution     10       7.5.   Designation of
Beneficiaries     10       7.6.   Amendments     10       7.7.   Change in
Marital Status     11       7.8.   No Beneficiary Designation.     11       7.9.
  Unclaimed Benefits     11       7.10.   Hardship Withdrawals     12      
7.11.   Withholding     12              
 
        8.   ADMINISTRATION     12       8.1.   Committee     12       8.2.  
General Powers of Administration     12       8.3.   Indemnification of
Committee     13              
 
        9.   DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION    
13       9.1.   Claims     13       9.2.   Claim Decision     13       9.3.  
Request for Review     14  

ii



--------------------------------------------------------------------------------



 



                                      Page     9.4.   Review of Decision     14
      9.5.   Discretionary Authority     15              
 
        10.   MISCELLANEOUS     15       10.1.   Plan Not a Contract of
Employment     15       10.2.   Non-Assignability of Benefits     15       10.3.
  Amendment and Termination     16       10.4.   Unsecured General Creditor
Status of Employee     16       10.5.   Severability     16       10.6.  
Governing Laws     17       10.7.   Binding Effect     17       10.8.   Entire
Agreement     17       10.9.   No Guarantee of Tax Consequences     17      
10.10.   Sole Obligor     17  

iii



--------------------------------------------------------------------------------



 



CDW COMPUTER CENTERS, INC.
DEFERRED COMPENSATION PLAN

1.   INTRODUCTION

  1.1.   Adoption and Name of Plan.

     The Company adopts the CDW Computer Centers, Inc. Deferred Compensation
Plan.

  1.2.   Purposes of Plan.

              The purposes of the Plan are to provide deferred compensation for
a select group of management or highly compensated Employees of the Company and
to permit them to make deferrals in excess of the elective contributions they
are permitted to make to the 401(k) Plan due to limitations imposed by the Code.

  1.3.   “Top Hat” Pension Benefit Plan.

              The Plan is an “employee pension benefit plan” within the meaning
of ERISA Section 3(2). However, the Plan is an unfunded deferred compensation
plan maintained only for a select group of management or highly compensated
employees and, therefore, is exempt from Parts 2, 3 and 4 of Title 1 of ERISA.
The Plan is not intended to qualify under Code Section 401(a).

  1.4.   Plan Unfunded.

              The Plan is unfunded. All benefits will be paid from the general
assets of the Company, which will continue to be subject to the claims of the
Company’s creditors. No amounts will be set aside for the benefit of Plan
Participants or their Beneficiaries.

  1.5.   Effective Date.

              The Plan, as amended and restated herein, is effective as of
January 1, 2002.

  1.6.   Administration.

              The Plan shall be administered by the Committee.

2.   DEFINITIONS AND CONSTRUCTION

  2.1.   Definitions.

              For purposes of the Plan, the following words and phrases shall
have the respective meanings set forth below, unless the context clearly
requires a different meaning:

 



--------------------------------------------------------------------------------



 



  2.1.1.   Account.

“Account” means the bookkeeping account maintained on behalf of each Participant
pursuant to Section 6.1.

  2.1.2.   Affiliate.

“Affiliate” means any entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
CDW Computer Centers, Inc.

  2.1.3.   Base Salary.

“Base Salary” means the base rate of cash compensation paid by the Company to or
for the benefit of a Participant for services rendered.

  2.1.4.   Base Salary Deferral.

“Base Salary Deferral” means the amount of a Participant’s Base Salary which the
Participant elects to have withheld on a pre-tax basis and credited to his
Account pursuant to Section 4.1.

  2.1.5.   Beneficiary.

“Beneficiary” means the person or entity designated by the Participant in
accordance with Section 7.5 or, in the absence of an effective designation, the
person or entity described in Section 7.8.

  2.1.6.   Board.

“Board” means the board of directors of CDW Computer Centers, Inc.

  2.1.7.   Bonus Compensation.

“Bonus Compensation” means the amount paid to a Participant under the regular
bonus arrangement maintained by the Company. Bonus Compensation shall not
include special bonuses as defined by the Company.

  2.1.8.   Bonus Deferral.

“Bonus Deferral” means the amount of a Participant’s Bonus Compensation which
the Participant elects to have withheld on a pre-tax basis and credited to his
account pursuant to Section 4.1.

  2.1.9.   Code.

“Code” means the Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------



 



  2.1.10.   Committee.

              “Committee” means the committee which administers the Plan as
described in Section 8.

  2.1.11.   Commissions.

              “Commissions” means remuneration paid by the Company to a
Participant based on sales of the Company’s products and/or services.

  2.1.12.   Commission Deferral.

              “Commission Deferral” means the amount of a Participant’s
Commissions which the Participant elects to have withheld on a pre-tax basis and
credited to his Account pursuant to Section 4.1.

  2.1.13.   Company.

              “Company” means CDW Computer Centers, Inc. and any Affiliate.

  2.1.14.   Company Contribution.

              “Company Contribution” means the contribution made by the Company
for a Participant which is based on such criteria as the Company shall
determine.

  2.1.15.   Deferral.

              “Deferral” means a Base Salary Deferral, Bonus Deferral and/or a
Commission Deferral.

  2.1.16.   Effective Date.

              “Effective Date” means January 1, 2002.

  2.1.17.   Employee.

              “Employee” means any common-law employee of the Company.

  2.1.18.   ERISA.

              “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

  2.1.19.   401(k) Plan.

              “401(k) Plan” means the CDW Computer Centers, Inc. Employees’
Profit Sharing Plan & Trust, as amended from time to time, or any successor
qualified 401(k) plan maintained by the Company.

3



--------------------------------------------------------------------------------



 



  2.1.20.   Matching Contribution.

“Matching Contribution” means the contribution made by the Company for a
Participant based on a Deferral made by the Participant.

  2.1.21.   Participant.

“Participant” means each Employee who has been selected for participation in the
Plan and who has become a Participant pursuant to Section 3.

  2.1.22.   Participation Agreement.

“Participation Agreement” means the written agreement pursuant to which the
Participant elects the amount of his Base Salary, Bonus Compensation, and/or
Commissions to be deferred pursuant to the Plan, the deemed investment of
amounts credited to his Account, and such other matters as the Committee shall
determine from time to time.

  2.1.23.   Plan.  
      “Plan” means the CDW Computer Centers, Inc. Deferred Compensation Plan, as
amended from time to time.

  2.1.24.   Plan Year.

“Plan Year” means the twelve-consecutive month period commencing January 1 of
each year ending on the following December 31.

  2.1.25.   Retirement Date.  
      “Retirement Date” means the date a Participant

  (a)   voluntarily terminates his employment with the Company

         (i)    on or after he has attained at least sixty-two (62) years of age
and completed at least ten (10) Years of Service, or
         (ii)   with the Committee’s consent; or

  (b)   qualifies for disability under the Company’s group long-term disability
plan.

  2.1.26.   Valuation Date.

“Valuation Date” means the last business day of each calendar month and each
special valuation date designated by the Committee.

4



--------------------------------------------------------------------------------



 



  2.1.27.   Year of Service.

              “Year of Service” has the same meaning as in the 401(k) Plan for
purposes of vesting.

  2.2.   Number and Gender.

              Wherever appropriate, words used in the singular shall be
considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

  2.3.   Headings.

              The headings are included solely for convenience, and if there is
any conflict between any heading and the text of the Plan, the Plan text shall
control.

3.   PARTICIPATION AND ELIGIBILITY

  3.1.   Participation.

              Participants in the Plan for a Plan Year are those Employees who
          (a)    are subject to the income tax laws of the United States,
          (b)    are members of a select group of highly compensated or
management Employees,
          (c)    have elected to contribute to the 401(k) Plan the maximum
amount of elective contributions permitted under the Code for such Plan Year,
and
          (d)    are selected by the Committee, in its sole discretion, as
Participants.

      The Committee shall notify each Participant of his selection as a
Participant. Subject to provisions of Section 3.3, a Participant who continues
to satisfy the requirements of 3.1(a), (b) and (c) above shall remain eligible
to continue participation in the Plan for each Plan Year following his initial
year of selection to participate in the Plan.

  3.2.   Commencement of Participation.

              An Employee shall become a Participant effective as of the date on
which his Participation Agreement becomes effective under Section 4.2.

  3.3.   Cessation of Active Participation.

              Notwithstanding any provision of the Plan to the contrary, an
individual who has become a Participant in the Plan shall cease to be a
Participant effective as of any date designated by the Committee. In the event
of such cessation, the second to last sentence

5



--------------------------------------------------------------------------------



 



    of Section 4.1 shall apply as if such cessation had been a termination of
employment. Any such Committee action shall be communicated to such Participant
prior to the effective date of such action. Such cessation shall have no effect
upon amounts then credited to his Account and shall not preclude the individual
from subsequently being selected to be a Participant.

4.   DEFERRALS, MATCHING CONTRIBUTIONS AND COMPANY CONTRIBUTIONS

  4.1.   Deferrals by Participants.

              Before the first day of each Plan Year, a Participant may file
with the Committee a Participation Agreement pursuant to which such Participant
elects to make Deferrals. The minimum Deferral for a Plan Year is Five Thousand
Dollars ($5,000.00), and, unless otherwise permitted by the Committee, the
maximum Deferral for a Plan Year is One Hundred Thousand Dollars ($100,000.00).
The minimum Deferral amount shall be prorated for any Plan Year in which an
individual is not a Participant for the entire Plan Year, based on full months
of participation, and, if the Plan Year is less than twelve (12) months, based
on the number of months in the Plan Year. Deferrals must be in whole percentages
and cannot exceed

  (a)   fifty percent (50%) of Base Salary,     (b)   fifty percent (50%) of
Commissions, and     (c)   one hundred percent (100%) of Bonus Compensation.

Any Participant Deferral election shall be subject to rules prescribed by the
Committee. Deferrals will be credited to the Account of each Participant at the
time they would have been paid to the Participant in cash but for the election
to defer. If a Participant’s employment has terminated when a Deferral would
otherwise be credited to his Account, the amount which would have been deferred
and credited will be paid to him in cash. In the case of a Bonus Deferral, the
election must be made at least ninety (90) days before the Bonus which is to be
deferred would otherwise be paid.

  4.2.   Effective Date of Participation Agreement.

              A Participant’s Participation Agreement shall normally become
effective on the first day of the Plan Year to which it relates. The
Participation Agreement of Employees who are first eligible during a Plan Year
shall become effective as of the first day of the month following completion of
a Participation Agreement provided the Participation Agreement is completed
within thirty (30) days of the date the Employee first becomes eligible.
Participation Agreements shall relate only to compensation earned after such
agreement is completed and executed. If a Participant fails to complete a
Participation Agreement before the first day of the Plan Year in which
Participant shall earn the compensation to which the Participation Agreement
relates, the Participant shall be deemed to have elected not to make any
Deferrals for such Plan Year.

6



--------------------------------------------------------------------------------



 



  4.3.   Modification or Revocation of Election by Participant.

              A Participant may reduce or suspend his Deferrals at any time
during a Plan Year on a prospective basis if the Committee determines that he
has suffered a severe, sudden and unforeseeable hardship as is more fully
described in Section 7.10. Under no circumstances may a Participant’s
Participation Agreement be made, modified or revoked retroactively.

  4.4.   Matching Contribution.

              For each Plan Year, the Account of each Participant shall be
credited with a Matching Contribution equal to such amount, if any, as the
Company shall determine.

  4.5.   Company Contribution.

              For each Plan Year, the Account of each Participant shall be
credited with a Company Contribution equal to such amount, if any, as the
Company shall determine.

  4.6.   Hardship Distribution Under 401(k) Plan.

              If required by the terms of the 401(k) Plan, a Participant who
receives a hardship distribution under the 401(k) Plan shall not be eligible to
make Deferrals for the period of suspension after receipt of the hardship
distribution that is required under the 401(k) Plan.

5.   VESTING, IN-SERVICE DISTRIBUTIONS AND INVESTMENT ELECTIONS

  5.1.   Vesting.

              A Participant shall be 100% vested at all times in the amount
credited to his Account which is attributable to his Deferrals. The amount
credited to his Account attributable to Matching Contributions shall vest in
accordance with the vesting provisions of the 401(k) Plan applicable to the
vesting of matching contributions. The amount credited to a Participant’s
Account attributable to Company Contributions for each Plan Year shall vest in
accordance with the schedule determined by the Committee from time to time. Such
determination for a Plan Year shall be made no later than the time the Company
Contribution, if any, for the Plan Year is determined. In addition, to the
extent not already vested, amounts credited to a Participant’s Account
attributable to Matching Contributions and Company Contributions shall be fully
vested upon a Participant’s Retirement Date or his death while employed. All
provisions of the Plan relating to the distribution of a Participant’s Account
shall mean only the vested portion of such Account. Since the Plan is unfunded,
the portion of a Participant’s Account which is not vested and therefore not
distributed with the vested portion of his Account shall remain property of the
Company and not be allocated to Accounts of other Participants or otherwise
inure to their benefit.

7



--------------------------------------------------------------------------------



 



  5.2.   Election of In-Service Distribution.

              If a Participant desires an in-service distribution of all or a
percentage of his Deferrals for a Plan Year and earnings on such Deferrals, he
must so elect on his Participation Agreement for such Plan Year. In the case of
any such election, the in-service distribution must be at least five (5) years
after the end of the Plan Year for which the Deferrals are made. If the
Participant elects an in-service distribution, such election shall not include
Matching Contributions, Company Contributions, and earnings on such
contributions. All in-service distributions shall be paid in a lump sum.

  5.3.   Investment Elections.

              Amounts credited to a Participant’s Account shall be credited and
charged with gains and losses, as the case may be, based on hypothetical
investments elected by the Participant. A Participant may elect different
investment allocations for new contributions and existing Account balances. Only
whole percentages may be elected, the minimum percentage for any allocation is
ten percent (10%), and the total elections must allocate one hundred percent
(100%) of all new contributions and one hundred percent (100%) of all existing
Account balances. Investment elections may be changed once per calendar quarter,
effective as of the first day of such quarter, by written direction given at
least seven (7) days before the start of such quarter. The hypothetical
investment alternatives and the procedures relating to the election of such
investments, other than those set forth in this Section 5.3, shall be determined
by the Committee from time to time. A Participant’s Account shall be adjusted as
of each Valuation Date to reflect hypothetical investment gains and losses.

6.   ACCOUNTS

  6.1.   Establishment of Bookkeeping Accounts.

              A separate bookkeeping Account shall be maintained for each
Participant. Such account shall be credited with the Deferrals, Matching
Contributions and Company Contributions, credited (or charged, as the case may
be) with the hypothetical investment gain and losses determined pursuant to
Section 5.3, and charged with distributions made to or with respect to the
Participant.

  6.2.   Subaccounts.

              Within each Participant’s bookkeeping Account, separate
subaccounts shall be maintained to the extent necessary for the administration
of the Plan.

  6.3.   Hypothetical Nature of Accounts.

              The Account established under this Section 6 shall be hypothetical
in nature and shall be maintained for bookkeeping purposes only, so that
Deferrals, Matching Contributions and Company Contributions can be credited to
the Participant and so that hypothetical investment gains and losses on such
amounts so credited can be credited (or charged, as the case may be). Neither
the Plan nor any of the Accounts (or subaccounts)

8



--------------------------------------------------------------------------------



 



shall hold any actual funds or assets. The right of any person to receive one or
more payments under the Plan shall be an unsecured claim against the general
assets of the Company. Any liability of the Company to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. Neither the Company,
the Board, nor any other person shall be deemed to be a trustee of any amounts
to be paid under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and a Participant,
former Participant, Beneficiary, or any other person.

7.   PAYMENT OF ACCOUNT

  7.1.   In-Service Distribution or Distribution Upon Termination of Employment.

              Distribution of that portion of a Participant’s Account for which
an in-service distribution has been elected pursuant to Section 5.2 shall be
made at the time specified in such election unless the Participant’s employment
terminates prior to such time, in which event the remaining provisions of this
Section 7.1, shall apply. Except as provided below, a Participant’s entire
Account shall be distributed to him (or his Beneficiary in the event of his
death) following the earliest to occur of the following:

  (i)   the Participant’s death;     (ii)   the Participant’s Retirement Date;
or     (iii)   the Participant’s other termination of employment.

    Notwithstanding the foregoing, if a Participant’s Retirement Date is as
defined in Section 2.1.25(b), if requested by the Participant and permitted by
the Committee, distribution may be deferred up until the earlier of the date the
Participant attains age sixty two (62) or the Participant’s death.

  7.2.   Time of Distribution and Valuation.

              Upon a distributable event described in Section 7.1, the balance
of a Participant’s Account shall be determined as of the Valuation Date
immediately following such event. Distribution will be made or begin to be made
as soon as practical after such Valuation Date but in no event later than sixty
(60) days following the distributable event.

  7.3.   Form of Payment or Payments.

              If the value of the Participant’s Account as of the Valuation Date
described in Section 7.2 is at least Five Thousand Dollars ($5,000.00), benefits
which become payable after the Participant’s Retirement Date or his death shall
be paid in the form elected by the Participant. The form elected shall apply to
the entire Account. The election may be amended, provided that the amended
election does not increase the duration of payments in the previous election and
the election is made no later than twelve (12) months prior to his Retirement
Date or death. The forms of distribution are:

9



--------------------------------------------------------------------------------



 



               (a)    A lump sum amount; or
               (b)    Substantially equal monthly installments over a period of
sixty (60), one hundred twenty (120), or one hundred eighty (180) months or
substantially equal annual installments over a period of five (5), ten (10), or
fifteen (15) years. The Committee shall have the right from time to time to
change the amount of each installment to reflect any differential between
earnings credited to the Account and those assumed when the initial or last
determination of the amount of each installment was made. Hypothetical
investment gains and losses on the unpaid balance shall continue to be credited
and charged to subaccounts in accordance with the provisions of Section 5.3.

    In all cases other than those described in the first sentence of this
Section 7.3, the form of benefit shall be a lump sum. If a former Participant is
receiving an installment form of distribution and dies prior to the distribution
of his entire Account, distributions will be continued to his Beneficiary.

  7.4.   Accelerated Distribution.

              Notwithstanding any other provision of the Plan, a Participant
shall be entitled to receive, upon written request to the Committee, a lump sum
distribution of all or a portion of his Account balance, valued as of the end of
the month immediately prior to the month in which such request is made, subject
to a penalty of ten percent (10%) of the gross amount of such distribution,
which shall be forfeited. A Participant who receives a distribution under this
Section 7.4 shall not be eligible to make Deferrals until the first day of the
second Plan Year which begins after such distribution. The amount payable under
this section shall be paid in a lump sum as soon as practical following the
receipt of the Participant’s written request by the Committee and the valuation
of his Account.

  7.5.   Designation of Beneficiaries.

              Each Participant shall have the right, at any time, to designate
one (1) or more persons or an entity as Beneficiary (both primary as well as
secondary) to whom benefits under this Plan shall be paid in the event of a
Participant’s death prior to complete distribution of the Participant’s Account.
Each Beneficiary designation shall be in a written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime. Designation by a married Participant who is a resident
of a community property state of a Beneficiary other than the Participant’s
spouse shall not be effective unless the spouse executes a written consent that
acknowledges the effect of the designation and is witnessed by a notary public,
or the consent cannot be obtained because the spouse cannot be located.

  7.6.   Amendments.

              Except as provided below, any nonspousal designation of
Beneficiary may be changed by a Participant without the consent of such
Beneficiary by the filing of a new designation with the Committee. The filing of
a new designation shall cancel all designations previously filed.

10



--------------------------------------------------------------------------------



 



  7.7.   Change in Marital Status.

              If the marital status of a Participant residing in a community
property state changes after the Participant has designated a Beneficiary, the
following shall apply:
              (a)    If the Participant is married at death but was unmarried
when the designation was made, the designation shall be void unless the spouse
has consented to it in the manner prescribed above.
              (b)    If the Participant is unmarried at death but was married
when the designation was made:
            (i) The designation shall be void if the spouse was named as
Beneficiary.
            (ii) The designation shall remain valid if a nonspouse Beneficiary
was named.
              (c)    If the Participant was married when the designation was
made and is married to a different spouse at death, the designation shall be
void unless the new spouse has consented to it in the manner prescribed above.

  7.8.   No Beneficiary Designation.

              If any Participant fails to designate a Beneficiary in the manner
provided above, or if the Beneficiary designated by a deceased Participant dies
before the Participant or before complete distribution of the Participant’s
benefits, the Participant’s Beneficiary shall be the person in the first of the
following classes in which there is a survivor:
              (a)    The Participant’s surviving spouse;
              (b)    The Participant’s children in equal shares, except that if
any of the children predeceases the Participant but leaves issue surviving, then
such issue shall take by right of representation the share the parent would have
taken if living;
              (c)    The Participant’s estate.

  7.9.   Unclaimed Benefits.

              If the Committee is unable to locate the Participant or
Beneficiary to whom a benefit is payable, such benefit may be forfeited to the
Company, upon the Committee’s determination. Notwithstanding the foregoing, if
subsequent to any such forfeiture the Participant or Beneficiary to whom such
benefit is payable makes a valid claim for such benefit, such forfeited benefit
shall be paid by the Company or restored to the Plan by the Company.

11



--------------------------------------------------------------------------------



 



  7.10.   Hardship Withdrawals.

              A Participant may apply in writing to the Committee for, and the
Committee may permit, a hardship withdrawal of all (valued as of the last
Valuation Date prior to the month in which the application is made) or any part
of a Participant’s Account if the Committee, in its sole discretion, determines
that the Participant has incurred a severe financial hardship resulting from a
sudden and unexpected illness or accident of the Participant or of a dependent
(as defined in section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, as determined by the Committee, in its sole and absolute
discretion. The amount that may be withdrawn shall be limited to the amount
reasonably necessary to relieve the hardship or financial emergency upon which
the request is based, plus the federal and state taxes due on the withdrawal, as
determined by the Committee. The Committee may require a Participant who
requests a hardship withdrawal to submit such evidence as the Committee, in its
sole discretion, deems necessary or appropriate to substantiate the
circumstances upon which the request is based. A Participant who receives a
distribution under this Section 7.10 shall not be eligible to make Deferrals
until the first day of the second Plan Year which begins after such
distribution.

  7.11.   Withholding.

              All Deferrals and distributions shall be subject to legally
required income and employment tax withholding.

8.   ADMINISTRATION

  8.1.   Committee.

              The Plan shall be administered by a Committee, the members of
which shall be designated by the Compensation Committee of the Board. The
Committee shall be responsible for the general operation and administration of
the Plan and for carrying out the provisions thereof. The Committee may delegate
to others certain aspects of the management and operational responsibilities of
the Plan including the employment of advisors and the delegation of ministerial
duties to qualified individuals, provided that such delegation is in writing. No
member of the Committee who is a Participant shall participate in any matter
relating to his status as a Participant or his rights or entitlement to benefits
as a Participant.

  8.2.   General Powers of Administration.

              The Committee shall have all powers necessary or appropriate to
enable it to carry out its administrative duties. Not in limitation, but in
application of the foregoing, the Committee shall have discretionary authority
to construe and interpret the Plan and determine all questions that may arise
hereunder as to the status and rights of Employees, Participants, and
Beneficiaries. The Committee may exercise the powers hereby granted in its sole
and absolute discretion. The Committee may promulgate such regulations as it
deems appropriate for the operation and administration of the Plan. No member of
the

12



--------------------------------------------------------------------------------



 



Committee shall be personally liable for any actions taken by the Committee
unless the member’s action involves gross negligence or willful misconduct.

  8.3.   Indemnification of Committee.

              The Company shall indemnify the members of the Committee against
any and all claims, losses, damages, expenses, including attorney’s fees,
incurred by them, and any liability, including any amounts paid in settlement
with the Company’s approval, arising from their action or failure to act, except
when the same is judicially determined to be attributable to their gross
negligence or willful misconduct.

9.   DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION

  9.1.   Claims.

              A Participant, beneficiary or other person who believes that he or
she is being denied a benefit to which he is entitled (hereinafter referred to
as “Claimant”), or his duly authorized representative, may file a written
request for such benefit with the Committee setting forth his claim, including
the nature of the claim, the facts supporting the claim, the amount claimed and
the address of the Claimant. The request must be addressed to the Committee at
the Company at its then principal place of business.

  9.2.   Claim Decision.

              Upon receipt of a claim, the Committee shall review the claim and,
unless special circumstances require an extension of time, within 90 days after
receipt of the claim, give written or electronic notice of its decision with
respect to the claim. If special circumstances require an extension of time, the
Committee shall advise the Claimant in writing during the initial 90-day period,
indicating the special circumstances requiring an extension and the date by
which the Committee expects to render the benefit determination. In no event,
however, shall such extension exceed 90 days.
              If the claim is denied in whole or in part, the Committee will
provide written or electronic notice of its decision with respect to such claim,
using language calculated to be understood by the Claimant, setting forth:
              (a)    the specific reason or reasons for the denial;
              (b)    the specific references to pertinent Plan provisions on
which the denial is based;
              (c)    a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation as to why
such material or such information is necessary;
              (d)    appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review, including a statement of the
Claimant’s right to bring a

13



--------------------------------------------------------------------------------



 



civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and
              (e)    the time limits for requesting a review of the denial under
Section 9.3 and for the actual review of the denial under Section 9.4.

  9.3.   Request for Review.

              Within sixty days after the receipt by the Claimant of the denial
notice described above, the Claimant may request in writing that the Secretary
of the Company (“Secretary”) review the Committee’s prior determination. Such
request must be addressed to the Secretary at the Company at its then principal
place of business. Within the same 60-day period, the Claimant or his duly
authorized representative may submit written comments, documents, records or
other information relating to the denied claim, which such information shall be
considered in the review under this Section without regard to whether such
information was submitted or considered in the initial benefit determination.
              The Claimant or his duly authorized representative also shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (i) was relied upon by the
Committee in making its initial claim decision, (ii) was submitted, considered
or generated in the course of the Committee making its initial claim decision,
without regard to whether such instrument was actually relied upon by the
Committee in making its decision or (iii) demonstrates compliance by the
Committee with its administrative processes and safeguards designed to ensure
and to verify that benefit claim determinations are made in accordance with
governing Plan documents and that, where appropriate, the Plan provisions have
been applied consistently with respect to similarly situated claimants. If the
Claimant does not request a review of the Committee’s determination within such
60-day period, he or she shall be barred and estopped from challenging such
determination.

  9.4.   Review of Decision.

              Within a reasonable period of time, ordinarily not later than
60 days, after the Secretary’s receipt of a request for review, it will review
the Committee’s prior determination. If special circumstances require that the
60-day time period be extended, the Secretary will so notify the Claimant within
the initial 60-day period indicating the special circumstances requiring an
extension and the date by which the Secretary expects to render its decision on
review, which shall be as soon as possible but not later than 120 days after
receipt of the request for review. In the event that the Secretary extends the
determination period on review due to a Claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall not take into account the period beginning on the date on which
notification of extension is sent to the Claimant and ending on the date on
which the Claimant responds to the request for additional information.

14



--------------------------------------------------------------------------------



 



              Benefits under the Plan will be paid only if the Secretary decides
in its discretion that the Claimant is entitled to such benefits. The decision
of the Secretary shall be final and non-reviewable, unless found to be arbitrary
and capricious by a court of competent review. Such decision will be binding
upon all parties, including but not limited to, the Company and the Claimant.
              If the Secretary makes an adverse benefit determination on review,
the Secretary will provide written or electronic notice of the Secretary’s
determination, using language calculated to be understood by the Claimant,
setting forth:
              (a)    the specific reason or reasons for the denial;
              (b)    the specific references to pertinent Plan provisions on
which the denial is based;
              (c)    a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information which (i) was relied upon by the Secretary in
making its decision, (ii) was submitted, considered or generated in the course
of the Secretary making its decision, without regard to whether such instrument
was actually relied upon by the Secretary in making its decision or
(iii) demonstrates compliance by the Secretary with its administrative processes
and safeguards designed to ensure and to verify that benefit claim
determinations are made in accordance with governing Plan documents, and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and
              (d)    a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following the adverse benefit determination on
such review.

  9.5.   Discretionary Authority.

              The Committee and Secretary shall both have discretionary
authority to determine a Claimant’s entitlement to benefits upon his claim or
his request for review of a denied claim, respectively.

10.   MISCELLANEOUS

  10.1.   Plan Not a Contract of Employment.

              The adoption and maintenance of the Plan shall not be or be deemed
to be a contract between the Company and any person or to be consideration for
the employment of any person. Nothing herein contained shall give or be deemed
to give any person the right to be retained in the employ of the Company or to
restrict the right of the Company to discharge any person at any time; nor shall
the Plan give or be deemed to give the Company the right to require any person
to remain in the employ of the Company or to restrict any person’s right to
terminate his employment at any time.

  10.2.   Non-Assignability of Benefits.

15



--------------------------------------------------------------------------------



 



              No Participant, Beneficiary or distributee of benefits under the
Plan shall have any power or right to transfer, assign, anticipate, hypothecate
or otherwise encumber any part or all of the amounts payable hereunder, which
are expressly declared to be unassignable and non-transferable. Any such
attempted assignment or transfer shall be void. No amount payable hereunder
shall, prior to actual payment thereof, be subject to seizure by any creditor of
any such Participant, Beneficiary or other distributee for the payment of any
debt, judgment, or other obligation, by a proceeding at law or in equity, nor
transferable by operation of law in the event of the bankruptcy, insolvency or
death of such Participant, Beneficiary or other distributee hereunder.

  10.3.   Amendment and Termination.

              The Board may from time to time, in its discretion, amend, in
whole or in part, any or all of the provisions of the Plan; provided, however,
that no amendment may be made which would impair the rights of a Participant
with respect to amounts already allocated to his Account. The Board may
terminate the Plan at any time. In the event that the Plan is terminated, the
balance in a Participant’s Account shall be paid to such Participant or his
Beneficiary in a lump sum or in equal monthly installments as the Committee
determines.

  10.4.   Unsecured General Creditor Status of Employee.

              The payments to Participant, his Beneficiary or any other
distributee hereunder shall be made from assets which shall continue, for all
purposes, to be a part of the general, unrestricted assets of the Company; no
person shall have nor acquire any interest in any such assets by virtue of the
provisions of this Plan. The Company’s obligation hereunder shall be an unfunded
and unsecured promise to pay money in the future. To the extent that the
Participant, a Beneficiary, or other distributee acquires a right to receive
payments from the Company under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Company; no such
person shall have nor require any legal or equitable right, interest or claim in
or to any property or assets of the Company. In the event that, in its
discretion, the Company purchases an insurance policy or policies insuring the
life of the Participant (or any other property) to allow the Company to recover
the cost of providing the benefits, in whole, or in part, hereunder, neither the
Participant, his Beneficiary or other distributee shall have or acquire any
rights whatsoever therein or in the proceeds therefrom. The Company shall be the
sole owner and beneficiary of any such policy or policies and, as such, shall
possess and may exercise all incidents of ownership therein. No such policy,
policies or other property shall be held in any trust for a Participant,
Beneficiary or other distributee or held as collateral security for any
obligation of the Company hereunder.

  10.5.   Severability.

              If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

16



--------------------------------------------------------------------------------



 



  10.6.   Governing Laws.

              All provisions of the Plan shall be construed in accordance with
the laws of Illinois except to the extent preempted by federal law.

  10.7.   Binding Effect.

              This Plan shall be binding on each Participant and his heirs and
legal representatives and on the Company and its successors and assigns.

  10.8.   Entire Agreement.

              This document and any amendments contain all the terms and
provisions of the Plan and shall constitute the entire Plan, any other alleged
terms or provisions being of no effect.

  10.9.   No Guarantee of Tax Consequences.

              While the Company has established and will maintain the Plan, the
Company makes no representation, warranty, commitment, or guaranty concerning
the income, employment, or other tax consequences of participation in the Plan
under federal, state, or local law.

  10.10.   Sole Obligor.

              Each Company shall be the sole obligor with respect to Plan
benefits that are owed to a Participant which arise by virtue of contributions
made by such Company or the Participant’s employment by such Company.
IN WITNESS WHEREOF, the Company has caused this Plan, as amended and restated
herein, to be executed on
the ___day of ______, _____.

            CDW COMPUTER CENTERS, INC.
      By:           Title:                

17